 
 
I 
108th CONGRESS
2d Session
H. R. 4196 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2004 
Mr. Kirk introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize the conveyance of certain environmentally sensitive land at former Fort Sheridan, Illinois, for the purpose of ensuring the permanent protection of the lands. 
 
 
1.Land conveyance, Navy property, former Fort Sheridan, Illinois 
(a)Conveyance authorizedThe Secretary of the Navy may convey, without consideration, to the State of Illinois, a political subdivision of the State, or a nonprofit land conservation organization (in this section collectively referred to as the grantee), all right, title, and interest of the United States in and to certain environmentally sensitive land at the former Fort Sheridan, Illinois, consisting of mostly bluffs and ravines, for the purpose of ensuring the permanent protection of the lands. 
(b)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used or maintained in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to all or any portion of the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(c)Reconveyance authorizedThe Secretary may permit the grantee to convey the real property conveyed under subsection (a) to another eligible entity described in such subsection, subject to the same covenants and terms and conditions as provided in the deed from the United States. 
(d)Payment of costs of conveyance 
(1)The Secretary shall require the grantee to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the grantee in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the grantee. 
(2)Amounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Exemption from federal screeningThe conveyance authorized by subsection (a) is exempt from the requirement to screen the property for other Federal use pursuant to sections 2693 and 2696 of title 10, United States Code. 
(f)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(g)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
(h)Use of alternate conveyance authorityIn lieu of using the authority provided by this section to convey the real property described in subsection (a), the Secretary may elect to include the property in a conveyance authorized by section 2878 of title 10, United States Code, subject to such terms, reservations, restrictions, and conditions as may be necessary to ensure the permanent protection of the property, if the Secretary determines that a conveyance under such section is advantageous to the interests of the United States. 
 
